           Case 1:21-mc-00364-ER Document 36 Filed 08/23/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 In re Application of POLYGON GLOBAL
 PARTNERS LLP for an Order Pursuant to 28
 U.S.C. § 1782 to Conduct Discovery for Use
 in a Foreign Proceeding,                                             ORDER

                         Petitioner.                               21 Misc. 364 (ER)



 RAMOS, D.J.:

         On June 16, 2021 the Court approved the parties’ stipulated protective order. Doc. 35.

There has been no further activity in this case. The parties are therefore directed to submit a

joint status report by September 1st, 2021.

It is SO ORDERED.


Dated:    August 23, 2021
          New York, New York


                                                             EDGARDO RAMOS, U.S.D.J.
